Dear Secretary Jenkins:
Our office is in receipt of your request for an Attorney General's Opinion concerning the legality of issuing complimentary hunting or fishing licenses to outdoor writers whose articles promote Louisiana's outdoor recreational activities.
La. R.S. 56:103A provides that "No resident of this state shall at any time, hunt . . . unless he is at the time of such act the lawful holder of an effective license for that purpose issued to him by the authority of the Louisiana Wildlife  Fisheries Commission." R.S. 56:103.1A provides likewise for nonresidents. R.S. 56:104A provides "No license shall be issued under this part unless there has been previously paid in cash to the authorizing issuing agent a fee or fees as hereinafter set forth . . ." Section 104 also provides specific exemptions for certain classes of individuals from this mandatory obligation to obtain and pay for hunting licenses. These exemptions are for residents under sixteen years of age and sixty years of age and older, certain veterans of the armed forces, Louisiana Army National Guard, or Louisiana Air National Guard, and certain citizens of this state on active duty in the Armed Forces of the United States. Similar to the provisions for hunting, R.S. 56:302 requires recreational fishermen to purchase certain recreational fishing licenses. Section 302.2 provides specific exemptions from the mandatory obligation to purchase and pay for recreational fishing licenses to residents over sixty years of age, residents and nonresidents under sixteen years of age, certain recreational fishermen with disabilities, and certain citizens of the state on active duty in the Armed Forces of the United States.
The Legislature has determined the licenses required to engage in hunting and fishing within the State of Louisiana and the license fee associated with those privileges. The Legislature has further specifically identified certain classes of individuals who are exempt from purchasing and paying for those licenses. We further can find no other provision of law allowing the issuance of complementary hunting and fishing licenses. The Legislature left no room for the Department to add additional classes of individuals to the legislatively defined list of exemptions. The Department would therefore be exceeding its statutory authority should it issue complementary licenses to anyone other than the individuals meeting the qualifications found in R.S. 56:104 and 302.2.1
Therefore, it is the opinion of this office that the Louisiana Department of Wildlife  Fisheries may not issue complimentary hunting and fishing licenses to outdoor writers unless they fall within one of the specifically defined classes exempt from payment of license fees found in R.S. 56:104 and 302.2.
We trust the foregoing has been helpful. Should you have any further questions, please contact our office.
Sincerely,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ FREDERICK C. WHITROCK Assistant Attorney General
RPI/FCW/tp
1 A state agency cannot exceed the authority granted to it by the Constitution or legislature. See Bueto v. Video GamingDivision, Office of State Police, Department of Public Safety, 94-0334 (La.App. 1 Cir. 3/4/94), 637 So.2d 544, Chauvin v.Louisiana Oyster Commission, 121 So. 38 (La. 1907).